March 26, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    ANTONIO BERMUDEZ, JR., Appellant

NO. 14-15-00097-CV                          V.

                         JUANA ZAPATA, Appellee
                     ________________________________

      Today the Court heard its own motion to dismiss the appeal from the order
signed by the court below on November 7, 2014. Having considered the motion
and found it meritorious, we order the appeal DISMISSED.

      We further order this decision certified below for observance.